Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are pending.
Election/Restrictions
Election of Species
This application contains claims directed to the following patentably distinct species: 
A) Specific method: Applicant must elect a specific method of treatment. For example, an election of a method requiring an active ingredient (claim 1) or an election of a method requiring an active ingredient and an additional compatible active ingredient (claim 8), would be considered as a proper species election; 
B) Specific actives: Applicants must elect: i) a specific active ingredient(s) representing the: i) “an active ingredient”, recited in claim 1; or ii) “an active ingredient and an additional compatible active ingredient”, recited in claim 8; and 
C) Specific pain: Applicants must elect a specific pain to be treated. For example, an election of pain from osteoarthritis or an election of back pain or an election of pain from muscle sprains, or an election of pain from degenerative bone disease, or an election of pain from back surgery, etc, would be considered as a proper species election.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the /JEFFREY S LUNDGREN/                                                                                               Supervisory Patent Examiner, Art Unit 1629                                                                                                         record that this is the case. In either instance, if the examiner finds 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Note that the Examiner reserves the right to consider additional requirements for restriction and/or election of species that may result in an additional office action(s) as a result of any amendments made to the instant claims that clarify and/or alter the scope of subject matter instantly claimed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629